t c memo united_states tax_court phillip a o'bryon and cyndie w o'bryon petitioners v commissioner of internal revenue respondent docket no filed date frederick n widen and randall s newman for petitioners christopher a fisher for respondent memorandum opinion parr judge this case is before the court on petitioners' motion for recovery_of attorney's_fees and costs pursuant to sec_7430' and rules through ‘references to sec_7430 are to sec_7430 of the internal_revenue_code in effect for proceedings commenced after july unless otherwise indicated other section references are continued - - we must decide whether petitioners are the prevailing_party in the underlying tax case within the meaning of sec_7430 and if so whether the litigation and administrative costs claimed by petitioners are reasonable within the meaning of sec_7430 and neither party has requested an evidentiary hearing on petitioners' motion and the court concludes that such a hearing is not necessary for the proper disposition of petitioners' motion see rule a accordingly we decide petitioners' motion for recovery_of attorney's_fees and costs on the record of the case including respondent's response petitioners' reply to respondent's response and the parties' affidavits and exhibits which are incorporated herein by this reference background at the time the petition in this case was filed petitioners phillip a o'bryon phillip and cyndie w o'bryon cyndie resided in shaker heights ohio on date respondent issued petitioners a notice_of_deficiency for the taxable years through respondent determined deficiencies additions to tax and penalties for those years as follows ‘ continued to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure addition_to_tax penalties year deficiency sec_6651 a sec_6662 sec_6663 dollar_figure -- dollar_figure -- big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure the adjustments contained in the notice_of_deficiency resulted primarily from respondent's determination that petitioners were not entitled to deduct losses claimed in and from diplomat associates an ohio general_partnership the diplomat issue petitioners failed to report in and substantial amounts of income from illegal means the omitted income issue petitioners were not entitled to deduct a net_operating_loss from the o'bryon co reported on schedules e supplemental income and loss of their and returns the schedule e issue petitioners were not entitled to deduct certain expenses reported on schedules c profit or loss from business of their and returns the schedule c issue petitioners' itemized_deductions should be reduced each year because of the increase in their adjusted_gross_income each year in the notice_of_deficiency respondent determined that phillip but not cyndie was liable for the civil_fraud penalty q4e- for the deficiency attributable to phillip's omitted income and that both petitioners were liable for the accuracy-related_penalty for the balance of the deficiency as well as delinguency penalties on date petitioners timely filed a petition in addition to asserting that respondent erred in the determinations set forth in the notice_of_deficiency petitioners claimed that cyndie was entitled to relief under sec_6015 with respect to deficiencies including interest penalties and other_amounts attributable to understatements of income by phillip respondent filed the answer on date denying any error in the notice_of_deficiency and denying that cyndie is entitled to relief under sec_6015 petitioners filed their reply on date on date respondent transferred the case to respondent's appeals_office shortly thereafter appeals officer allan fried was assigned the case on date with the trial scheduled on date the parties filed a joint motion requesting a continuance we granted the joint motion on date after several meetings and communications the parties reached a full settlement without trial and the settlement was executed by the parties on date pursuant to the agreement phillip but not cyndie was liable for deficiencies additions to tax and penalties as set forth below addition_to_tax penalties year deficiency sec_6651 a sec_6662 a sec_6663 dollar_figure -- -- -- big_number dollar_figure -- dollar_figure big_number dollar_figure -- dollar_figure big_number dollar_figure -- dollar_figure discussion sec_7430 provides that the prevailing_party may be awarded reasonable_administrative_costs incurred in connection with an administrative_proceeding within the internal_revenue_service irs and reasonable_litigation_costs incurred in connection with a court_proceeding for this court to award reasonable administrative and litigation costs under sec_7430 the moving party must satisfy several conjunctive requirements specifically the record must show inter alia that the moving party exhausted any administrative remedies available to him or her within the irs see sec_7430 the moving party did not unreasonably protract the administrative_proceeding or the proceeding in this court see sec_7430 the moving party is the prevailing_party see sec_7430 a respondent concedes that petitioners have met the first two - - of these requirements thus we must decide whether petitioners are the prevailing_party to qualify as a prevailing_party a taxpayer must establish the following the taxpayer substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented see sec_7430 a the taxpayer is either an individual whose net_worth does not exceed dollar_figure million or an owner of any unincorporated business or any partnership corporation etc the net_worth of which does not exceed dollar_figure million at the time the petition is filed see sec_7430 a u s c sec d b a party however will not be treated as the prevailing_party if the united_states establishes that its position in the proceeding was substantially justified see sec_7430 c b in this case while respondent determined a total of dollar_figure in deficiencies additions to tax and penalties for the years in issue the date settlement called for a total of dollar_figure in deficiencies additions to tax and penalties respondent agrees that petitioners substantially prevailed as to the amount in controversy and that they meet the net_worth requirement respondent contends however that his - position in each proceeding was substantially justified the position_of_the_united_states is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis both in law and fact see 487_us_552 interpreting similar language in the equal_access_to_justice_act u s c sec see also 184_f3d_522 6th cir 108_tc_430 a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion see pierce v underwood supra pincite the reasonableness of respondent's position and conduct necessarily requires considering what he knew or should have known at the time see 88_tc_1329 85_tc_927 in determining whether respondent acted reasonably this court must consider the basis for respondent's legal position and the manner in which the position was maintained 86_tc_962 respondent's position may be incorrect but substantially justified if a reasonable person could think it correct see pierce v underwood supra pincite n the fact that the commissioner eventually loses or concedes a case does not by itself establish that the position taken is unreasonable maggie management co v commissioner supra pincite see also 693_f2d_1387 fed cir 92_tc_760 however it remains a relevant factor in determining the degree of the commissioner's justification see maggie management co v commissioner supra in deciding this issue we must identify the point in time at which the united_states is first considered to have taken its position and then decide whether the position from that point forward was substantially justified the substantially justified standard applies to a position that the united_states took in an administrative_proceeding and a judicial proceeding respectively see sec_7430 a and b the position_of_the_united_states in an administrative_proceeding means the position taken as of the earlier of the date of the receipt by the taxpayer of the appeals decision or the date of the notice_of_deficiency see sec_7430 b in the present case respondent took a position in the administrative_proceeding as of date the date of the notice_of_deficiency the position_of_the_united_states in a judicial proceeding for purpose of considering litigation costs generally refers to the position taken as of the date when the commissioner files an answer to a taxpayer's petition see maqgie management co v commissioner supra pincite respondent's position in the proceeding before this court was established on date the date respondent filed the answer in the present case it is not necessary to analyze respondent’s position separately because respondent took the same position on each issue in both the notice_of_deficiency and the answer see 106_tc_76 we now consider whether respondent's position was substantially justified we analyze respondent's position in the context of the circumstances that caused respondent to take that position and the manner in which respondent maintained that position see wasie v commissioner supra pincite kahn--langer v commissioner tcmemo_1995_527 amann v commissioner tcmemo_1993_542 affd without published opinion 40_f3d_1235 lst cir we may also consider whether the government used the costs and expenses of litigation against its position to extract concessions from the taxpayer that were not justified under the circumstances of the case whether the government pursued the litigation against the taxpayer for purposes of harassment or embarrassment or out of political motivation and such other factors as the court finds relevant see 89_tc_79 affd 861_f2d_131 5th cir our analysis of what caused respondent to take a position -- - may include events preceding the date the notice_of_deficiency was issued see williford v commissioner tcmemo_1994_135 the reasonableness of respondent's position and conduct necessarily requires considering what respondent knew at the time see rutana v commissioner supra pincite devenney v commissioner supra pincite triplett v commissioner tcmemo_1998_313 we ask whether respondent knew or should have known that his position was invalid at the onset see 55_f3d_189 5th cir affg tcmemo_1994_182 estate of williamson v commissioner tcmemo_1997_ for a position to be substantially justified there must be substantial evidence to support it see maggie management co v commissioner t c pincite it does not require a large or considerable amount of evidence but rather such relevant evidence as a reasonable mind might accept as adequate to support a conclusion see pierce v underwood supra pincite citing 305_us_197 we have previously adopted an issue-by-issue approach to the awarding of costs under sec_7430 apportioning the requested awards between those issues for which respondent was substantially justified and those issues for which respondent was not substantially justified see swanson v commissioner supra pincite austin v commissioner tcmemo_1997_157 we follow - that approach here and separately discuss whether respondent's position on each issue was substantially justified from the time the notice_of_deficiency was issued to the date settlement the parties disagreed as to the following substantive matters whether amounts that phillip received by illegal means and failed to report on the returns for tax years through should be reduced by the amounts that he claimed to have repaid to his victims whether phillip was subject_to sec_6663 civil_fraud penalties for the unreported income for tax years through whether cyndie gualified for relief under sec_6015 on deficiencies additions to tax and penalties resulting from phillip's embezzlement income whether petitioners were entitled to claim deductions for schedule e losses for tax years through in connection with phillip's s_corporation used in his illegal activities whether phillip was entitled to claim a deduction for sec_1231 loss for tax_year with respect to his interest in an unsuccessful partnership and to carry over that loss to subsequent tax years as net operating losses and whether petitioners were entitled to claim certain schedule c deductions for tax years and omitted income from phillip's fraudulent ponzi scheme from to or phillip operated a ponzi scheme through joint business ventures with another individual - thereafter he operated the scheme through his wholly owned sdollar_figurecorporation the o'bryon co as part of the scheme phillip sold nonexistent certificates of deposit cd's to various individuals phillip used the funds he received in the scheme to pay individuals who thought they owned cd's that had matured to finance his other businesses and to pay for his personal expenses on date phillip was charged with grand theft under ohio law the prosecution alleged that phillip had operated a fraudulent ponzi scheme involving fictitious cd's phillip pleaded guilty to the charges on date the state court judge sentenced phillip to years in prison and ordered him to pay dollar_figure in restitution to the individuals he had defrauded in the notice_of_deficiency respondent determined that petitioners failed to report embezzlement income of dollar_figure for dollar_figure for and dollar_figure for in the petition petitioners asserted that respondent erred in determining that phillip received funds by illegal means in the amounts set forth in the notice_of_deficiency petitioners asserted that the money phillip received in the ponzi scheme was not includable in his gross_income petitioners asserted in the alternative that if the money did constitute gross_income then petitioners should be allowed a deduction under sec_162 in the year of repayment for amounts repaid to phillip's victims petitioners further asserted in the petition that phillip believed that during the calendar years and the amounts of the repayments exceeded the amounts of funds he wrongfully used in such years respondent timely filed an answer and the case was scheduled for the trial session commencing date on date the parties requested and were granted a continuance because there was not enough time to allow petitioners to assemble and present all the documentation and information needed to support their position with respect to various issues and for respondent to properly review consider and make a determination with respect to various issues based upon the documentation and information expected to be presented by petitioners on date petitioners' counsel met with mr fried the appeals officer to discuss the case petitioner's counsel argued that the embezzlement income should be reduced by the amounts that phillip had repaid to the individuals he had defrauded petitioners' counsel told mr fried that petitioners would provide evidence of the repayments despite repeated inguiries and requests from mr fried petitioners did not deliver all the promised documents showing the repayments until date patricia tyers a revenue_agent assisted mr -- fried in reviewing the voluminous documents and information supplied by petitioners after mr fried and ms tyers reviewed the documents and met with petitioners' counsel several more times respondent agreed to offset the embezzlement income by the amounts repaid to some of phillip's victims the resulting embezzlement income adjustments as reflected in the date settlement were dollar_figure for dollar_figure for and dollar_figure for on the issue of the omitted income from phillip's fraudulent ponzi scheme we conclude that respondent's position was substantially justified deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed see 308_us_488 540_f2d_821 5th cir affg 65_tc_87 it is well settled that a taxpayer is required to keep permanent books of account and records to substantiate the income and expenses reported on his income_tax return see sec_6001 sec_1_6001-1 income_tax regs generally when a taxpayer does not produce substantiation of claimed deductions disallowance is proper see 62_tc_834 amann v commissioner tcmemo_1993_542 schnelten v commissioner tcmemo_1993_264 it is reasonable for respondent not to concede the adjustments until he has -- - received and verified adequate substantiation for the items in question see simpson fin servs inc v commissioner tcmemo_1996_317 respondent is given a reasonable period of time in which to resolve a factual issue after receiving all relevant information see 92_tc_760 ndollar_figure respondent's position was that petitioners failed to report income from phillip's illegal ponzi scheme that position was based in fact petitioners did not include the income on their returns the adjustment to income was reduced not because phillip received less money than the amounts determined by respondent but solely because petitioners finally substantiated the repayments made by phillip during the years at issue even in the petition petitioners failed to specify the amount of the repayments made each year and merely asserted that phillip believed the repayments equaled the amounts received it took several requests from and meetings with mr fried before all the voluminous documentation required to substantiate the claimed deductions was supplied to respondent this documentation was not produced during the examination petitioners did not supply evidence substantiating their claim as to the alleged repayments until date nearly year after respondent filed the answer and over months after petitioners promised to provide such evidence see 854_f2d_263 7th cir concession some months after the answer was filed after the government had an opportunity to verify information held reasonable affg tcmemo_1987_52 839_f2d_602 9th cir reasonable for concession not to have been made until the irs had opportunity to review records obtained some months prior affg an unreported opinion of this court 740_f2d_843 11th cir 11-month delay in conceding case not unreasonable 740_f2d_836 11th cir government's concession of issue months after issue raised was reasonable petitioners suggest that respondent was aware of the restitution ordered by the state court after phillip pleaded guilty to grand theft and assert therefore that respondent knew that phillip had made the repayments petitioners’ contention 1s wanting in logic the state court issued the order in any repayments made as a result of the order were necessarily made after the years at issue in this case and therefore would not be deductible in the years at issue based on the facts available to respondent we find it reasonable for respondent not to offset the embezzlement income with the alleged payments until the repayments were substantiated fraud_penalty sec_6663 provides that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud in the notice_of_deficiency respondent determined sec_6663 civil_fraud penalties against phillip at the statutory rate of percent of the deficiency attributable to the and embezzlement income in entering the date settlement the parties agreed that phillip was liable for the civil_fraud penalty under sec_6663 at a rate of percent rather than the statutory percent respondent asserts that phillip conceded the fraud_penalty petitioners contend that phillip agreed to permit the assessment of an amount equal to one-half of the amount of the fraud_penalty but never conceded that the returns were fraudulent we think that by agreeing that phillip was liable for the fraud_penalty even at the reduced_rate petitioners have conceded that the returns were fraudulent furthermore a review of the record of this case reveals that respondent was reasonable in determining that petitioners' omission_of_income from the ponzi scheme was attributable to fraud -- - to establish fraud respondent had to prove by clear_and_convincing evidence that phillip intended to evade the payment of taxes see sec_7454 rule a 884_f2d_258 6th cir affg t cc the existence of fraud is a factual question to be resolved upon consideration of the entire record see 80_tc_1111 56_tc_213 a taxpayer’s entire course of conduct may establish the requisite fraudulent intent see rowlee v commissioner supra stone v commissioner supra because fraud can rarely be established by direct proof of a taxpayer’s intent fraud may be proven by circumstantial evidence see rowlee v commissioner supra fraud may be inferred from any conduct the likely effect of which would be to mislead or conceal see 317_us_492 the courts have relied on numerous indicia of fraud in deciding cases under sec_6663 and its predecessor sec_6653 including failure to report income over an extended period of time failure_to_file a tax_return failure to furnish the government with access to records failure to keep adequate books_and_records engaging in illegal activity concealment of bank accounts from an internal revenue_agent giving implausible explanations of conduct willingness to defraud - - another in a business transaction and the taxpayer's experience and knowledge see 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 see also kalo v commissioner tcmemo_1996_482 affd without published opinion 149_f3d_1183 6th cir conti v commissioner tcmemo_1992_616 affd 39_f3d_658 6th cir zack v commissioner tcmemo_1981_700 affd 692_f2d_28 6th cir respondent should not pursue litigation of a civil_fraud penalty unless he has a reasonable basis for believing that he could prove fraud by clear_and_convincing evidence see rutana v commissioner 88_tc_329 87_tc_847 in this case however we think it is highly likely that respondent would have successfully proved phillip's fraud by clear_and_convincing evidence phillip engaged in the fraudulent ponzi scheme defrauded his clients failed to report on his tax returns for multiple years the substantial income received from that illegal activity and failed to keep accurate records thus respondent's position was substantially justified relief from joint liability in the petition cyndie claimed that she was entitled to relief under sec_6015 and should be relieved of liability for tax attributable to understatements of taxable_income by phillip - - in support of her claim cyndie alleged that at the time of signing the joint income_tax returns for the years in issue she did not know and had no reason to know of phillip's understatement_of_tax and that it would be inequitable to hold her liable for deficiencies attributable to such understatements in the answer respondent denied or denied for lack of sufficient information cyndie's factual allegations with respect to her claim for relief under sec_6015 on date respondent's counsel the associate district_counsel and the appeals officer interviewed cyndie for the first time and evaluated her credibility concerning her claim prior to this meeting the parties had devoted most of their discussions to the issue of the embezzlement income offset cyndie did not supply any evidence to establish her qualification for sec_6015 relief until the meeting on date after the 2-hour interview respondent concluded that cyndie qualified for sec_6015 relief on all issues not merely on that of the embezzlement income for all years in issue the parties' settlement signed days later reflects respondent's concession on the issue of sec_6015 relief petitioners assert that respondent belatedly conceded the merits of cyndie's position sec_6015 permits an individual who has filed a joint_return to elect to seek relief from joint_and_several_liability - provided the taxpayer meets the requirements of sec_6015 the requirements of sec_6015 that must be met are as follows a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and eb the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election thus as pertinent here cyndie would not be relieved from joint_and_several_liability under sec_6015 to the extent she had actual knowledge or reason to know that there was income from phillip's ponzi scheme that was omitted from the and joint returns where relief is requested with respect to the omission_of_income the situation involved herein this court has concluded that where a spouse seeking relief has actual knowledge of the underlying transaction that produced the omitted income sec_6015 relief is denied see -- - 115_tc_183 it was cyndie's burden to prove that she was entitled to relief under sec_6015 the determination of the applicability of sec_6015 can only be made through an examination of all the facts and circumstances of the case including an assessment of the credibility of the spouse claiming relief under sec_6015 we think that respondent was reasonable in requiring more evidence than cyndie's mere assertions of eligibility for sec_6015 relief or at least some independent corroboration of those assertions see sliwa v commissioner f 2d pincite respondent was not required to concede this case before receiving the documentation necessary to prove cyndie's contentions particularly when there were credibility issues to be resolved see brice v commissioner tcmemo_1990_355 affd without published opinion 940_f2d_667 9th cir we find nothing in the record that indicates that cyndie produced anything other than an assertion of her eligibility during the years in issue cyndie and phillip maintained at least three joint checking accounts into which phillip deposited some of the funds received from his fraudulent scheme he deposited dollar_figure into the joint accounts in dollar_figure in and dollar_figure in - furthermore the notice_of_deficiency asserts a delinquency penalty for the tax years and the explanation indicates that the return_due_date was not filed until date the return_due_date was not filed until date and the return_due_date was not filed until date phillip was charged on date with grand theft from the operation of his ponzi scheme on date having entered a guilty plea to the charges the state court sentenced phillip to years in prison and ordered him to pay dollar_figure in restitution absent more than cyndie's mere assertion of eligibility for relief under sec_6015 it seems highly unlikely that cyndie did not know about phillip's ponzi scheme when she signed the returns for the tax years and after phillip was sentenced by the state court given the information available to respondent including the fact that phillip deposited funds received from his criminal activity into petitioners’ joint checking accounts throughout the years in issue and the joint returns for and were filed after phillip was convicted on the state theft charges we find respondent's position reasonable and substantially justified it is inappropriate to award petitioners litigation costs attributable to cyndie's sec_6015 claim for relief under these circumstances see krafsky v commissioner t c -- - memo creske v commissioner tcmemo_1990_318 affd 946_f2d_43 7th cir schedule ef losses in the notice_of_deficiency respondent disallowed deductions for schedule e losses in the amounts of dollar_figure for dollar_figure for and dollar_figure for that primarily were attributable to the o'bryon co respondent based the determination on the fact that petitioners had failed to establish that the losses were sustained or that if such losses were sustained they were deductible losses under any provision of the code in particular petitioners failed to establish that phillip had sufficient basis in the s_corporation stock to allow the losses claimed during the audit petitioners provided respondent with a copy of the o'bryon co 's filed tax_return for respondent refused to accept the return as sufficient evidence of phillip's basis in the stock during their settlement negotiations in order to establish phillip's basis in the stock petitioners provided mr fried with a copy of the o'bryon co 's unfiled tax_return although no evidence was produced to show how phillip's basis in the corporation was calculated mr fried accepted both tax returns for the purpose of establishing phillip's basis in the company petitioners however failed to provide any evidence to establish that they had sufficient basis - - for in the parties' settlement respondent conceded the and schedule e loss deductions but disallowed a deduction for the schedule e loss although mr fried agreed to accept the and tax returns for the o'bryon co for the purpose of establishing phillip's basis we hardly think those returns by themselves were sufficient for that purpose a reasonable person would doubt the credibility of the tax returns supplied considering that phillip as its sole shareholder used the o'bryon co as a vehicle to engage in fraudulent activities in addition petitioners failed to provide any evidence establishing phillip's basis in the company petitioners contend that they produced documentation establishing the basis on date but that a failure in communication between respondent's appeals officer and counsel resulted in petitioners’ reluctant concession of the schedule e deductions for that year petitioners' argument is unpersuasive especially in light of the tardiness of the alleged production no evidence was produced to support the particular items claimed on the corporation's return or to show how phillip's basis in the corporation was calculated whenever there is a factual determination with respect to a tax_return respondent is not obliged to concede the case until the necessary documentation is received to prove the taxpayer's contentions and claims see - - 92_tc_760 ndollar_figure 89_tc_79 85_tc_927 see also johnson v commissioner tcmemo_1991_447 spirtis v commissioner tcmemo_1985_44 the fact that respondent's counsel ultimately decided to concede the case may reflect a consideration of a variety of factors----including litigation risks---which earlier were not considered or which were not weighed as heavily by respondent furthermore the record shows that the parties were actively engaged in negotiations throughout the litigation process and that respondent did not unreasonably delay acting upon any information which he received from petitioners accordingly we find respondent's position denying schedule ek loss deductions for the tax years through reasonable and substantially justified deductions for losses arising from diplomat associates the parties disagreed as to whether petitioners were entitled to claim a deduction for sec_1231 loss resulting from an unsuccessful operation of diplomat associates an accrual-method partnership that phillip and his associates formed in in order to engage in an apartment rental business diplomat associates purchased an apartment building for approximately dollar_figure million the cost of which was financed in large part by a mortgage made to the partnership o7 - in diplomat associates then a two-person partnership defaulted on its mortgage notes the creditor a mortgage_lender unrelated to either partner foreclosed upon the apartment building on date the building was sold at auction for dollar_figure subsequently the creditor obtained a deficiency judgment of approximately dollar_figure against diplomat associates and its two partners on the outstanding balance of the notes by the end of diplomat associates had no assets and only a liability for the unpaid balance of the notes diplomat associates filed a return for purporting to be a final return on that return diplomat associates reported a sec_1231 loss of dollar_figure the difference between the partnership's remaining tax basis in the property dollar_figure and the foreclosure sale price on his tax_return phillip claimed a deduction for dollar_figure one-half of the loss in the notice_of_deficiency respondent disallowed the entire sec_1231 loss deduction on the ground that phillip had not disposed of his entire_interest in diplomat associates within the meaning of sec_469 additionally in the notice_of_deficiency respondent disallowed net_operating_loss nol deductions of dollar_figure for dollar_figure for and dollar_figure for the nol deductions were attributed to suspended passive_activity_losses from diplomat associates carried over from years prior to respondent disallowed each nol deduction on the - - ground that phillip's partnership_interest had not been fully disposed of at the end of each year in issue petitioners’ representative submitted a protest dated date claiming that the partnership had ceased to exist at the end of and that phillip had disposed of his entire_interest in the partnership respondent dismissed the argument and maintained the position that phillip had not completely disposed of his partnership_interest respondent conceded this issue however after petitioners' counsel presented the same argument and resubmitted the date protest the parties' settlement of date reflects this concession by respondent sec_469 limits a taxpayer's ability to deduct losses from passive activities generally a taxpayer may deduct losses from passive activities from income from passive activities only and may not use such losses to offset income from nonpassive activities see sec_469 d passive_activity includes any rental_activity see sec_469 sec_469 provides for an exception to this passive_activity_loss disallowance rule if the taxpayer disposes of his or her entire_interest in any passive_activity ina fully taxable transaction between unrelated parties any loss from that activity is not treated as from a passive_activity - - diplomat associates engaged in an apartment rental_activity and its partners were subject_to the sec_469 disallowance rule phillip could not deduct any loss incurred by diplomat associates unless he disposed of his entire_interest in the partnership ina fully taxable transaction petitioners assert that respondent was not substantially justified because respondent conceded the issue on the basis of the same argument petitioners submitted in the audit respondent took the position that phillip did not dispose_of his entire_interest in the partnership because the outstanding balance of the loan remained unpaid respondent asserts that the partnership did not report any income from the discharge_of_indebtedness respondent however did not determine in the notice_of_deficiency that the partnership had cancellation of indebtedness nor did respondent raise that issue in the answer to the petition respondent has not provided the court with petitioners' legal argument that was first rejected and then accepted respondent has not provided any legal argument or authority supporting his position that phillip had not disposed of his entire_interest in the partnership we find that respondent has not established that he was substantially justified in taking the position that phillip had not disposed of his entire_interest in the partnership therefore we shall allow attorney's_fees related to this issue -- - miscellaneous schedule c deductions in the notice_of_deficiency respondent disallowed a number of schedule c deductions that petitioners claimed on their and tax returns they include investment losses interest_expenses travel_expenses commission expenses and dues in the date settlement petitioners conceded these deductions in full we conclude that respondent's position was substantially justified amount of reasonable attorney's_fees and costs we now consider the amount of costs that petitioners may recover petitioners were the prevailing_party with respect to issues involving the deductibility of losses from diplomat associates they were not however the prevailing_party with respect to any other issues administrative costs are those incurred in connection with an administrative_proceeding within the irs sec_7430 c reasonable_administrative_costs consist of any fees or expenses imposed by the irs the reasonable expenses of necessary expert witnesses the reasonable cost of any necessary study analysis or report and reasonable fees paid_or_incurred for the services of attorneys see sec_7430 attorney's_fees are those for the services of an individual whether or not an attorney who is authorized to practice before the tax_court or before the irs sec_7430 --- - for costs incurred on or before date reasonable_administrative_costs include only those costs incurred on or after the earlier of the date of the receipt by taxpayer of the notice of decision of the irs office of appeals or the date of the notice_of_deficiency see sec_7430 litigation costs are those incurred in connection with a judicial proceeding see sec_7430 c reasonable_litigation_costs consist of reasonable court costs the reasonable expenses of necessary expert witnesses the reasonable cost of any necessary study analysis or report and reasonable fees paid_or_incurred for the services of attorneys see sec_7430 rule d requires that if the parties disagree as to the reasonable amount of attorney's_fees counsel for the party moving for such fees and costs submit among others a detailed summary of the time expended by each individual for whom fees are sought including a description of the nature of the services performed during each period of time summarized the billing statements in large part do not indicate on which of the issues each of the attorneys and the paralegal worked in each time period accordingly we approximate petitioners' costs incurred in connection with the diplomat associates losses bearing heavily against petitioners whose inexactitude is of their own making see 39_f2d_540 2d cir see also malamed v commissioner tcmemo_1993_1 quoting cohan in the sec_7430 context first petitioners may not recover for attorney's_fees and costs incurred before date the date of the notice_of_deficiency see sec c second petitioners may recover reasonable fees and reasonable costs specifically and clearly incurred in connection with the diplomat associates issues third petitioners may not recover fees and costs clearly unrelated to the diplomat associates issues fourth petitioners may recover only a portion of the remaining fees and costs for which specific issues were not identified attorney's_fees petitioners' counsel submitted a billing statement showing the amount of time each of attorneys frederic n widen caleb j mcarthur randy s newman and m collette gibbons expended in representing petitioners in both the administrative and the court proceedings the billing statement indicates that mr widen's hourly rate was dollar_figure from to date dollar_figure from date through date and dollar_figure from date through date that mr mcarthur's rate was dollar_figure throughout that mr newman's rate was dollar_figure from date through date and dollar_figure from february through - - date and that ms gibbons' rate was dollar_figure on date absent special factors an award relating to attorney’s fees incurred in is limited to dollar_figure per hour for calendar_year the attorney fee award limitation under sec_7430 c b is dollar_figure per hour for fees incurred on or before date and dollar_figure per hour for fees incurred after date and for fees incurred in the calendar_year the attorney fee award limitation is dollar_figure per hour see sec_7430 revproc_97_57 1997_2_cb_584 revproc_98_ 1998_2_cb_811 revproc_99_42 1999_46_irb_568 we find that no special factor justifies awarding fees for attorneys' services at an hourly rate greater than the statutory limit accordingly we limit mr widen's and ms gibbons' hourly rate to the dollar_figure dollar_figure and dollar_figure for pertinent periods we note that mr mcarthur's and mr newman's hourly rates were under the statutory caps and find them reasonable mr widen billed hours for services provided prior to the date of notice_of_deficiency date those fees are not recoverable see sec_7430 in late date respondent notified petitioners' counsel that he anticipated that he would concede the diplomat associates issue by early date a final settlement had not been reached respondent and petitioners included a discussion - -- of the diplomat associates issue in their trial memoranda time billed after date until early march hours when the attorneys began preparing the trial memoranda is unrelated to the diplomat associates issue and attorney's_fees for that period will not be awarded some fees billed for time after early march are related to general matters that include in part the diplomat associates issue such time is related to the preparation of the trial memorandum meetings with respondent's counsel to discuss the final settlement and attendance at the call of the calendar at the trial session time related to the attorneys' effort to secure petitioners' payment of the attorney's_fees however is not related to the diplomat associates issue petitioners' attorneys billed the following hours aggregating hours for work unrelated to the diplomat associates issue -- - date hours description to prior to notice_of_deficiency no description research embezzlement income used to repay prior embezzled fund sec_3 review irs letter re o intra office conference regarding protest review spreadsheet o telephone call requesting data review data submitted by client no description meeting with tyers regarding examination of book sec_12 meeting with irs agent meeting with irs agent telephone conference re cash_flow issue sec_2 to after respondent conceded issue research trade or busine sec_3 conference regarding pledge of account receivable to secure fee sec_3 fee and security_agreement security_agreement and financing statement sec_3 research fraud_penalty telephone conference with cyndie research fraud meeting with cyndie ir sec_3 meeting with irs re sec_6015 research collateral_estoppel o telephone call to state of ohio total hour sec_52 we do not award fees for these hours petitioners' attorneys billed hours on general matters such as reviewing the notice_of_deficiency drafting the petition preparing the trial memorandum meeting with respondent's counsel to discuss the final settlement and reviewing the final settlement that do not identify the amount - - time specifically related to the diplomat associates issue of the hours specifically identified as relating to a specific issue either specifically related to diplomat associates or specifically not related to diplomat associates approximately percent of the time was related to the diplomat associates issue therefore we shall allow petitioners percent of the attorney's_fees related to general matters the hours provided by each attorney by category are as follows category attorney disallowed to to widen mcarthur newman gibbons total diplomat widen mcarthur newman total general widen mcarthur newman total -0- -0- -- --o- -0- dollar_figure -- -- dollar_figure -0- -0- ge dollar_figure __960 -- big_number dollar_figure -- dollar_figure to dollar_figure -0- -0- -q- -- -0- dollar_figure -o- -q- -- -- big_number -- - dates hours fees allowed disallowed prior to -o- to to to diplomat to dollar_figure to big_number to general to a2 dollar_figure to dollar_figure to a2 dollar_figure total attorney fees allowed dollar_figure costs petitioners provided a billing statement for costs of dollar_figure a charge of dollar_figure is attributable to a long distance telephone call made date prior to the issuance of the notice_of_deficiency that cost is disallowed the costs include dollar_figure for copy of judgment liens filed with the county recorder and common pleas court dated date and dollar_figure for lexis westlaw dated date the judgment liens are to protect the attorneys' ability to collect their fees and are unrelated to the issues in this case additionally the time sheets indicate that all of the legal research conducted during the year was unrelated to the diplomat issue therefore we allow petitioners none of the costs for judgment liens or lexis westlaw - - the remaining costs of dollar_figure are not clearly related to the diplomat issue therefore we shall allow petitioners percent dollar_figure of those costs petitioners incurred costs dollar_figure for hours of paralegal services billed at the rate of dollar_figure per hour from october to date this court has awarded fees for paralegals and law clerks see 100_tc_457 revd on other grounds 43_f3d_172 5th cir malamed v commissioner tcmemo_1993_1 nevertheless we find the dollar_figure hourly rate which is higher than those for some of the attorneys unreasonable considering that most of the paralegal work consisted of filing and document organization we reduce the hourly billing rate to dollar_figure one-half of the attorney rate see eg powers v commissioner supra pietro v commissioner tcmemo_1999_383 additionally since the only documents petitioners provided respondent to support the deductions related to the diplomat issue was a copy of their legal argument the paralegal work was related primarily to other issues therefore we shall allocate only percent of the paralegal time dollar_figure to the diplomat issue counsel for petitioners included hourly fees for services provided by a paralegal in the statement for attorney's_fees we award attorney's_fees only to attorneys as defined in sec_7430 see also rules b we consider paralegal fees as part of the costs or expenses but not as attorney's_fees fee sec_4q - thus we allow petitioners the following reasonable costs item telephone call lexis westlaw liens general costs paralegal total cost dollar_figure big_number cost allowed accordingly we award petitioners dollar_figure for attorney's and dollar_figure for expenses and costs to reflect the foregoing an appropriate order and decision will be entered
